


Exhibit 10.8
First Interstate BancSystem, Inc. 2006 Equity Compensation Plan
Restricted Stock Grant Agreement


This Restricted Stock Grant Agreement (“Agreement”) is made and entered into as
of February 17, 2012 between First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), and the named Participant, an employee of the
Company.
The Company and Participant agree as follows:
1.
Precedence of Plan. This Agreement is subject to and shall be construed in
accordance with the terms and conditions of the First Interstate BancSystem,
Inc. 2006 Equity Compensation Plan (the “Plan”), as now or hereinafter in
effect. Any capitalized terms that are used in this Agreement without being
defined and that are defined in the Plan shall have the meaning specified in the
Plan.



2.
Grant of Restricted Stock Benefit. Participant is hereby granted a Restricted
Stock Benefit of the shares listed of Common Stock (the “Shares”).



3.
Vesting.



a.
Performance Vesting. The Restricted Stock Benefit shall vest on December 31,
2014 (the “Vesting Date”) based on the twelve quarters ending September 30, 2014
average percentile rank of the Company’s return on assets (“ROA”) as compared to
the SNL Index of Bank Holding Companies valued between $4B and $12B (the “SNL
Index”), rounded to the nearest whole percentage:

i.
If the percentile rank of the Company’s ROA to the SNL Index is less than 51%,
0% of the Restricted Stock Benefit will vest on the Vesting Date. As of the
Vesting Date, the Shares shall be forfeited to the Company.

ii.
If the percentile rank of the Company’s ROA to the SNL Index is greater than or
equal to 51% and less than 61%, 50% of the Restricted Stock Benefit will vest on
the Vesting Date.

iii.
If the percentile rank of the Company’s ROA to the SNL Index is greater than or
equal to 61% and less than 71%, 75% of the Restricted Stock Benefit will vest on
the Vesting Date.

iv.
If the percentile rank of the Company’s ROA to the SNL Index is greater than or
equal to 71% and less than 81%, 100% of the Restricted Stock Benefit will vest
on the Vesting Date.

v.
If the percentile rank of the Company’s ROA to the SNL Index is greater than or
equal to 81% and less than 91%, 100% of the Restricted Stock Benefit will vest
on the Vesting Date. In addition, Participant shall be issued ______ additional
shares of Common Stock (15% of the original amount of this Restricted Stock
Award) as of the Vesting Date.

vi.
If the percentile rank of the Company’s ROA to the SNL Index is 91% or greater,
100% of the Restricted Stock Benefit will vest on the Vesting Date. In addition,
Participant shall be issued ______ additional shares of Common Stock (25% of the
original amount of this Restricted Stock Award) as of the Vesting Date.

b.
Death, Disability or Retirement of Participant. Upon the death, disability, or
retirement at or after age 65 of the Participant; 100% of the Restricted Stock
Benefit shall vest with payout to occur based on performance restrictions
attained at the end of the performance period (unless previously forfeited).

c.
Dissolution or Change in Control. As provided in the Plan, if FIBS is Dissolved
or if FIBS is a party to a merger, reorganization, or consolidation in which
FIBS is not the surviving corporation (a “Change in Control”), 100% of the
Restricted Stock Benefit shall vest and become exercisable (unless previously
forfeited).

4.
Unvested Shares Subject to Forfeiture. In the event that Participant terminates
service with the Company prior to the Vesting Date and prior to age 65,
including voluntary or involuntary termination of employment, any unvested
portion of the Shares shall be forfeited to the Company as of the date of
termination of service.

5.
Stock Register and Certificates. The Shares shall be recorded in the stock
register of the Company in the name of Participant. A stock certificate or
certificates representing the Shares shall be registered in the name of
Participant, but




--------------------------------------------------------------------------------




such certificates shall remain in the custody of the Company. Participant shall
deposit with the Company a Stock Assignment Separate from Certificate in the
form attached below as Exhibit A, endorsed in blank, so as to permit retransfer
to the Company of all or a portion of the Shares that shall be forfeited or
otherwise not become vested in accordance with the Plan and this Agreement.
6.
Rights with Respect to Shares. Participant shall have the right to vote the
Shares (to the extent of the voting rights of said Shares, if any), to receive
and retain all regular cash dividends and such other distributions as the Board
of Directors of the Company may, in its discretion, designate, pay or distribute
on such Shares, and to exercise all other rights, powers and privileges of a
holder of Common Stock with respect to such Shares, except as set forth in this
Agreement and the Plan.

Notwithstanding the foregoing, Participant shall not have the right to vote any
additional shares of Common Stock that may be awardable under paragraph 3(a)(v)
or (vi) (“Additional Shares”), unless and until such Additional Shares are
awarded on the Vesting Date. In addition, Participant shall not, with respect to
Additional Shares, have the right to exercise any other rights, powers and
privileges of a holder of Common Stock with respect to the Additional Shares,
except as specifically set forth in this Agreement and the Plan.
With respect to the Additional Shares, any regular cash dividends and such other
distributions as the Board of Directors of the Company may, in its discretion,
designate, pay or distribute on such Additional Shares from the Date of Grant
until the Vesting Date shall be paid to Participant as deferred compensation on
the Vesting Date, but only to the extent Participant is actually issued
Additional Shares on the Vesting Date.
7.
Responsibility for Taxes. Participant may complete and file with the Internal
Revenue Service an election in substantially the form attached hereto as
Exhibit B pursuant to Section 83(b) of the Internal Revenue Code (“Code”) to be
taxed currently on the fair market value of the Shares, without regard to the
vesting restrictions set forth in this Agreement. Participant shall be
responsible for all taxes associated with the acceptance of the Restricted Stock
Benefit, including any tax liability associated with the representation of fair
market value if the election is made pursuant to Code Section 83(b).



8.
Shareholders’ Agreement. Coincident with the vesting of the Shares and as a
condition precedent to the Company’s obligation to deliver the Shares to
Participant, Participant shall execute and deliver to the Company Participant’s
agreement to be bound by the terms of the current form of applicable
Shareholder’s Agreement utilized by the Company.



9.
General Provisions.

a.
Withholding. Participant shall reimburse the Company, in cash, by certified or
bank cashier’s check, or any other form of legal payment permitted by the
Company for any federal, state or local taxes required by law to be withheld
with respect to the vesting of the Shares. The Company shall have the right to
deduct from any salary or other payments to be made to Participant any federal,
state or local taxes required by law to be so withheld. The Company’s obligation
to deliver a certificate to Participant representing the Shares upon vesting of
the Shares is subject to the payment by Participant of any applicable federal,
state and local withholding tax.

b.
Receipt of Plan. By entering into this Agreement, Participant acknowledges
(i) that he or she has received and read a copy of the Plan and (ii) that this
Agreement is subject to and shall be construed in accordance with the terms and
conditions of the Plan, as now or hereinafter in effect.

c.
Legends. Certificates representing the Shares prior to vesting shall contain the
following legend or a legend similar thereto:

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
PROVISIONS OF THE COMPANY’S 2006 EQUITY COMPENSATION PLAN AND AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER WHEREBY THE TRANSFER IN ANY MANNER
OF SUCH SHARES OF STOCK OR ANY INTEREST THEREIN IS RESTRICTED AND THE SHARES OF
STOCK ARE SUBJECT TO FORFEITURE. A COPY OF SAID PLAN AND SAID AGREEMENT MAY BE
INSPECTED AT THE PRINCIPAL OFFICE OF THE COMPANY.



--------------------------------------------------------------------------------




Certificates may also contain such other legends and transfer restrictions as
the Company shall deem reasonably necessary or desirable, including, without
limitation, legends restricting transfer of the Common Stock until there has
been compliance with federal and state securities laws.
d.
Not an Employment Contract. This Agreement is not an employment contract and
nothing in this Agreement shall be deemed to create in any way whatsoever any
obligation on the part of Participant to remain in the Service of the Company,
or of the Company to continue Participant in the Service of the Company.

e.
Specific Enforcement. Because of the unique value of the Shares, in addition to
any other remedies that the Company may have upon the breach of the agreements
contained herein, the obligations of Participant shall be specifically
enforceable.

f.
Costs of Enforcement. In any action at law or in equity to enforce any of the
provisions or rights under this Agreement, the unsuccessful party of such
litigation, as determined by any court of competent jurisdiction in a final
judgment or decree, shall pay the successful party or parties all costs,
expenses and reasonable attorneys’ fees incurred therein by such party or
parties (including without limitation such costs, expenses and fees on any
appeals), and if such successful party shall recover judgment in any action or
proceeding, such costs, expenses and attorneys’ fees shall be included as part
of the judgment.

g.
Further Action. The parties agree to execute such further instruments and to
take such further action as reasonably may be necessary to carry out the intent
of this Agreement.

h.
Interpretation. The interpretations and constructions of any provision of and
determinations on any question arising under the Plan or this Agreement shall be
made by the Company, and all such interpretations, constructions and
determinations shall be final and conclusive as to all parties. This Agreement,
as issued pursuant to the Plan, constitutes the entire agreement between the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, representations and understandings. The invalidity
or unenforceability of any provision hereof shall in no way affect the validity
or enforceability of any other provision hereof. This Agreement may be executed
in counterparts, all of which shall be deemed to be one and the same instrument,
and it shall be sufficient for each party to have executed at least one, but not
necessarily the same, counterpart. The headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement in any way.

i.
Assignment. This Agreement shall be binding upon the parties and their
respective legal representatives, beneficiaries, successors and assigns.

j.
Notices. All notices or other communications that are required to be given or
may be given to either party pursuant to the terms of this Agreement shall be in
writing and shall be delivered personally or by registered or certified mail,
postage prepaid, to the address of the parties as set forth following the
signature of such party. Notice shall be deemed given on the date of delivery in
the case of personal delivery or on the delivery or refusal date as specified on
the return receipt in the case of registered or certified mail. Either party may
change its address for such communications by giving notice thereof to the other
party in conformity with this section.

k.
Governing Law; Venue. This Agreement and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Montana. The parties agree that any action brought by either party
to interpret or enforce any provision of the Plan or this Agreement shall be
brought in, and each party agrees to, and does hereby, submit to the
jurisdiction and venue of, the appropriate state or federal court for the
district of Montana.

IN WITNESS WHEREOF, the Company, by a duly authorized officer of the Company,
and Participant have executed this Agreement on _______________________,
effective as of the date of grant.
FIRST INTERSTATE BANCSYSTEM, INC.
 
PARTICIPANT
By:
 
 
 
 
 
 
Signature
Title:
 
 
 
 
 
 
Print Name
<Street Address>
 
Address:
<City, ST Zip>
 
 




--------------------------------------------------------------------------------




Exhibit A


Stock Assignment Separate From Certificate


FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
First Interstate BancSystem, Inc., a Montana corporation (the “Company”)
___________________________ (_________) shares of Common Stock of the Company,
standing in the undersigned’s name on the books of said corporation represented
by Certificate No. _________________, and does hereby irrevocably constitute and
appoint the Secretary of the Company as attorney to transfer the said stock on
the books of the said corporation with full power of substitution in the
premises.
Dated:
 
 
 
 
 
 
Signature
 
 
 
 
 
 
 
Print Name



    



--------------------------------------------------------------------------------




Exhibit B
Election to Include Value of Restricted Property in Gross Income
Pursuant to Section 83(b) of the Internal Revenue Code


This election form is to be filed with the IRS Service Center with which the
Participant files his or her return. It should be mailed “Certified Mail” and
postmarked by the post office to establish proof of timely filing. Timely filing
requires such mailing to occur within thirty (30) days following the date of the
grant. One copy must be provided to the Company and one copy must be filed with
the Participant’s tax return for the taxable year of exercise. Participant may
also wish to determine the relevant state tax procedure for the state in which
Participant resides.
Pursuant to the Restricted Stock Grant Agreement entered into by and between the
undersigned Participant and First Interstate BancSystem, Inc., a Montana
corporation (the “Company”), as of ______________, 20___ (the “Award
Agreement”), Participant has acquired _________________ shares of Common Stock
of the Company (the “Shares”) which are subject to a substantial risk of
forfeiture under the Award Agreement. Participant desires to make an election to
have the Shares taxed under the provisions of Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”) at the time Participant acquired
the Shares.
Therefore, pursuant to Code Section 83(b) and Treasury Regulation Section
1.83-2, Participant hereby makes an election to report as taxable income in
__________ [YEAR] the Shares’ fair market value on ____________ [DATE], the date
on which Participant acquired the Shares (or any subsequent date that may be
determined to be the date of transfer for purposes of the Code).
The following information is supplied in accordance with Treasury Regulation
Section 1.83‑2(e):
1.The name, address and social security number of Participant:
 
 
 
 
 
 
 
 
 
 
 
 



2.
A description of the property with respect to which the election is being made:



Shares of Common Stock of First Interstate BancSystem, Inc., a Montana
corporation.


3.
The date on which the property was transferred: ___________________________.



The taxable year for which such election is made: Calendar Year
_____________________.


4.
The restrictions to which the property is subject:



The Shares are subject to forfeiture to the Company for no consideration should
Participant’s employment with the Company terminate or should other specified
events occur. Shares vest only upon the passage of time. Upon any transfer by
Participant, the Shares will be subject to the same restrictions.


5.
The fair market value on _______________, 20____, of the property with respect
to which the election is being made, determined without regard to any lapse
restrictions: $___________.



6.
The amount paid for such property: $_________________________.



7.
A copy of this election has been furnished to the Secretary of the Company
pursuant to Treasury Regulations Section 1.83-2(e)(7).



____________________________________________    
Signature
Print Name: __________________________________    


____________________________________________    
Date

